IN THE SUPREME COURT OF IOWA

                                   No. 21–0144

               Submitted November 16, 2021—Filed April 1, 2022


STATE OF IOWA,

      Appellee,

vs.

PETER LEROY VEAL,

      Appellant.


      Appeal   from   the   Iowa   District   Court   for   Cerro   Gordo   County,

Rustin Davenport, Judge.



      The defendant appeals the district court’s denial on remand of his motion

challenging the representativeness of the jury pool under the fair-cross-section

requirements under the Sixth Amendment to the United States Constitution.

AFFIRMED.



      McDermott, J., delivered the opinion of the court, in which all justices

joined.



      Martha J. Lucey, State Appellate Defender, and Theresa R. Wilson,

Assistant Appellate Defender, for appellant.
                                      2


      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.



      David S. Walker, Windsor Heights, and Russell E. Lovell, II, Des Moines,

for amicus curiae NAACP.
                                         3


McDERMOTT, Justice.

      Peter Veal was charged with committing two murders and attempting to

commit a third in Cerro Gordo County. He requested a change of venue because

of pretrial publicity, and the court moved his trial to Webster County. The jury

found him guilty of two counts of murder in the first degree and one count of

attempted murder. Veal, an African-American, appealed his conviction, arguing

that his right to an impartial jury under the United States Constitution had been

violated because, although his jury pool contained five African-Americans, the

jury that decided his case contained none. On appeal, we remanded the case to

give Veal an opportunity to develop his impartial-jury arguments in response to

refinements that we made to how a defendant must prove a fair-cross-section

constitutional violation. The district court ultimately rejected Veal’s further-

developed claims. Veal now appeals that ruling.

      I. Facts Developed on Remand.

      We described the underlying facts from Veal’s trial and earlier procedural

history of this case in the opinion filed in Veal’s initial appeal and will forego

restating them here. See State v. Veal (Veal I), 930 N.W.2d 319, 324–26 (Iowa

2019). Pertinent to this appeal are the facts that the parties developed on remand

related to the only remaining issue in the case: Veal’s fair-cross-section

challenge.

      In State v. Plain (Plain II), we defined the terms “jury pool” (the members of

the community selected for jury duty and summoned and reporting to the

courthouse), “jury panel” (the members of the pool directed to a particular
                                           4


courtroom to serve as possible jurors for a specific trial), and “jury” (the members

of the panel actually selected for a specific trial), and will use the same definitions

in this case. 969 N.W.2d 293, 294–95 (Iowa 2022). “One can think of each of

these groups as concentric circles: from the community, we draw the pool; from

the pool, we draw the panel; and from the panel, we draw the jury.” Id.

      Veal’s pool included 153 potential jurors, of whom 5 were African-

American. From this pool was drawn a panel of 34 potential jurors, of whom 3

were African-American. Of the 3 African-Americans, 2 had prior felony

convictions. Under Iowa Rule of Criminal Procedure 2.18(5)(a) (2017), the State

may challenge “for cause” any panel member with a prior felony conviction, and

the court must then strike the prospective juror from the panel. (Under a recent

amendment to this rule inapplicable to this case, prospective jurors with felonies

will not be struck if “it can be established . . . that the juror’s rights of citizenship

have been restored.” Iowa R. Crim. P. 2.18(5)(a) (2021).) The State challenged

both of these prospective jurors, and the district court removed them from the

panel. The State also challenged, and the district court also removed, a white

juror with a prior felony conviction from the panel.

      The third African-American on the panel was the daughter of a man whom

the State’s lead attorney had prosecuted successfully for three serious felonies

(kidnapping, sexual assault, and murder). The prospective juror acknowledged

that she’d attended part of her father’s trial. The State exercised a peremptory

challenge to remove her from the panel. Unlike challenges for cause, peremptory

challenges (sometimes called peremptory “strikes”) permit parties to strike
                                         5


prospective jurors from the panel without the need to state the “cause” or reason.

Compare Iowa R. Crim. P. 2.18(5) (2017), with id. r. 2.18(9). Veal lodged an

objection to the State’s peremptory strike of this panel member under Batson v.

Kentucky, which forbids a party from using peremptory strikes to eliminate

potential jurors based on their race. See Batson v. Kentucky, 476 U.S. 79, 96–98

(1986). The district court overruled Veal’s Batson challenge, finding that the

State had offered “a sufficient nondiscriminatory reason” for striking the panel

member, and excused her from the panel. We already affirmed the district court’s

ruling on this Batson challenge in Veal’s initial appeal. Veal I, 930 N.W.2d at

334.

       On remand to address his fair-cross-section challenge, Veal called several

witnesses. Todd Nuccio, the state court administrator at the time of the hearing,

testified about statewide changes to the jury management practices implemented

in December 2018 and aimed in part to address issues raised in our decisions

in Plain I, Lilly I, Veal I, and Williams I. See State v. Plain (Plain I), 898 N.W.2d

801, 827–28 (Iowa 2017); State v. Lilly (Lilly I), 930 N.W.2d 293, 305–07 (Iowa

2019); Veal I, 930 N.W.2d at 328–29; State v. Williams (Williams I), 929 N.W.2d

621, 629–30 (Iowa 2019). The changes included creating uniform jury

management practices in summoning prospective jurors, addressing failures to

appear or respond, establishing procedures for reminder letters and electronic

notifications,   implementing     electronic   (as   opposed     to   paper)   juror

questionnaires, and publicizing the source list from which courts draw jury

pools. Before the changes, it was optional for jurors to identify their race on the
                                         6


questionnaire; now it’s required. Nuccio testified that he lacked sufficient data

to say whether the changes had increased representation but that anecdotal

information suggested it was improving.

      Mark Headlee, the judicial branch’s information technology director,

testified about the jury management software that courts throughout the state

use. He explained that the judicial branch receives voter registration, driver’s

license, and nonoperator identification lists that are combined (with duplications

removed) to form the source list from which people are randomly selected for jury

pools. See Iowa Code §§ 607A.21–.22.

      Grace Zalenski, a private statistical consultant, testified about her

analysis of the racial composition of Veal’s jury pool and Webster County’s

historical data for jury pools in the year preceding Veal’s trial. She testified that

Veal’s jury pool had 5 African-Americans out of the 153 potential jurors, equating

to 3.27%. She calculated the jury-eligible population of African-Americans in

Webster County at the time of trial (subtracting for African-Americans in the Fort

Dodge Correctional Facility population) at 3.02%.

      Zalenski conducted two separate analyses on Veal’s pool that adjusted for

the African-Americans who were removed from his panel. In the first analysis,

Zalenski subtracted the two African-Americans removed for having prior felonies

from the five in his pool. In the second analysis, Zalenski subtracted three

African-Americans (including the panel member excused after the State’s

peremptory strike) from the five in his pool. Zalenski concluded that both

analyses demonstrated an underrepresentation of African-Americans that was
                                         7


not random. Zalenski also analyzed the representation of Hispanics in Veal’s pool

and in the county’s pools over time using the historical data.

      The court also heard testimony from Mary Rose, an associate professor of

sociology at the University of Texas at Austin, who described her areas of

expertise to include jury decision-making, jury representation, and jury

participation. Rose identified several factors based on her research that were

associated with the underrepresentation of African-Americans and Hispanics on

juries, including laws excluding felons from serving, failing to issue reminders to

summoned jurors, and failing to impose consequences for summoned jurors who

don’t show.

      II. The Duren/Plain Elements.

      The Sixth Amendment to the United States Constitution guarantees the

right to “an impartial jury of the state and district wherein the crime shall have

been committed.” U.S. Const., amend VI. The Iowa Constitution similarly

guarantees the right to a “trial by an impartial jury.” Iowa Const. art. I, § 10. The

constitutional guarantees of an impartial jury entitle the accused to a jury

“drawn from a fair cross-section of the community.” Plain I, 898 N.W.2d at 821.

      A defendant establishes a prima facie violation of the fair-cross-section

requirement by showing that (1) a group alleged to have been excluded is a

“distinctive” group in the community, (2) the group’s representation in jury pools

is not “fair and reasonable” when considered against the group’s percentage in

the community, and (3) the group’s underrepresentation “is due to systematic

exclusion of the group in the jury-selection process.” Id. at 822 (quoting Duren
                                        8


v. Missouri, 439 U.S. 357, 364 (1979)). The defendant bears the burden of proof

to show a prima facie violation of the fair-cross-section requirement. Plain I, 898

N.W.2d at 821–22; Lilly I, 930 N.W.2d at 299; see also Duren, 439 U.S. at 363–

64.

       The State concedes the first Duren/Plain prong and thus that African-

Americans constitute a distinctive group in the community. The contest involves

the second and third prongs. The district court held that Veal failed to prove

either one. We review challenges alleging the denial of constitutional rights—in

this case, the right to an impartial jury—de novo and thus evaluate the evidence

anew without deferring to the district court’s findings. Plain I, 898 N.W.2d at

810.

       A. The Scope of the Remand and Our Review on Appeal. On remand,

Veal asked the district court to evaluate his claims under both the Sixth

Amendment to the United States Constitution and article I, section 10 of the

Iowa Constitution. In Veal I, we held that Veal hadn’t raised a claim under the

Iowa Constitution in the district court as required before his trial. 930 N.W.2d

at 328 n.5. We thus limited our remand to his claims under the Sixth

Amendment. Id. at 330. The district court on remand determined that Veal

hadn’t preserved a fair-cross-section challenge under the Iowa Constitution, and

that the issue in any event would exceed the scope of the remand, and thus

didn’t rule on it. Veal concedes in this appeal that error wasn’t preserved on a

challenge under article I, section 10 of the Iowa Constitution. We thus will
                                          9


address Veal’s claims under the Sixth Amendment to the United States

Constitution only.

         B. Veal’s Proof of Causation under Duren/Plain’s Second Prong. We

will begin our analysis on the second prong. To satisfy this prong, a defendant

must offer proof “that the representation of a distinctive group in the jury pool

falls below the representation in the eligible juror population.” Veal I, 930 N.W.2d

at 328. In Lilly I, we introduced two steps to this analysis. The first step requires

the defendant to prove underrepresentation in the defendant’s own jury pool by

a straightforward comparison of the actual percentage of the distinctive group in

the jury pool against the group’s percentage in the jury-eligible population. 930

N.W.2d at 305. If the actual percentage exceeds the percentage in the jury-

eligible population, then no violation. Id. This is because a defendant “whose jury

pool has a percentage of the distinctive group at least as large as the percentage

of that group in the jury-eligible population has not had his or her right to a fair

cross section infringed.” Id. This initial step acts (as amicus curiae NAACP

accurately describes it) in effect as a standing requirement: if the defendant can’t

establish underrepresentation in the defendant’s own pool under a direct

comparison of percentages, then that defendant’s fair-cross-section challenge

fails.

         If the defendant satisfies this initial step, then the defendant must next

show that the percentage of the distinctive group in the defendant’s own jury

pool or in jury pools over a recent representative period is less than the expected

percentage by at least—under the Sixth Amendment—two standard deviations.
                                       10


Veal I, 930 N.W.2d at 328–29 (citing Castaneda v. Partida, 430 U.S. 482, 496

n.17 (1977)). Standard deviation analysis, we explained in Lilly I, “uses accepted

statistical methods to determine the likelihood that a disparity” between the

distinctive group’s percentage in the pool and in the population “is the result of

something other than chance.” 930 N.W.2d at 300. Historical data from multiple

jury pools may be aggregated for this analysis, but the defendant may not

selectively limit the historical data by, for example, including some earlier jury

pools but excluding other, more recent jury pools. Id. In Duren v. Missouri, for

instance, the defendant’s trial began in March 1976, and the analysis focused

on the county’s historical jury pool data from June–October 1975 and January–

March 1976. 439 U.S. at 362–63.

      African-Americans comprised 3.27% (5 of 153) of Veal’s own pool and

8.82% (3 of 34) of Veal’s own panel. We noted in Veal I that adjusting the Webster

County population to the jury-eligible population by removing the Fort Dodge

prison population might actually make Veal’s pool over-representative of African-

Americans and, if so, would foreclose his fair-cross-section claim. 930 N.W.2d at

329 n.8. Veal’s expert calculated the percentage of the jury-eligible African-

American population at 3.02%. African-Americans were thus overrepresented in

his pool and panel. Under this analysis, Veal fails to show any violation under

the first step of Duren/Plain’s second prong.

      Veal argues that permitting for-cause strikes of panel members with prior

felony convictions amounts to the systematic exclusion of African-Americans in

jury pools. He thus contends that we shouldn’t include in calculations of his pool
                                        11


the two prospective African-American jurors removed from the panel for having

prior felony convictions, and similarly shouldn’t include the prospective African-

American juror excused by the State’s peremptory strike. If we didn’t include the

3 jurors with prior felonies (2 African-American and 1 white) in the calculation,

African-Americans would comprise 2.00% of Veal’s jury pool (3 of 150) and 3.23%

of his panel (1 of 31). And if we also removed from the calculation the African-

American juror excused by peremptory strike, African-Americans would

comprise 1.34% of Veal’s pool (2 of 149) and 0% of his panel (0 of 30).

      But the United States Supreme Court has already foreclosed this type of

challenge to strikes of individual panel members under the Sixth Amendment.

In Holland v. Illinois, the Court noted that the Sixth Amendment’s fair-cross-

section requirement “is derived from the traditional understanding of how an

‘impartial jury’ is assembled.” 493 U.S. 474, 480 (1990). This “includes a

representative venire, so that the jury will be, as we have said, ‘drawn from a fair

cross section of the community.’ ” Id. (quoting Taylor v. Louisiana, 419 U.S. 522,

527 (1975)). But the fair-cross-section requirement, the Court continued, “has

never included the notion that, in the process of drawing the jury, that initial

representativeness cannot be diminished by allowing both the accused and the

State to eliminate persons thought to be inclined against their interests.” Id. The

Court in Holland thus declined to extend the Sixth Amendment right even to

peremptory strikes—let alone for-cause challenges—since the fair-cross-section

requirement assures “not a representative jury (which the Constitution does not

demand), but an impartial one (which it does).” Id. Indeed, the Court noted it has
                                         12


gone out of its way to make this point: “We have never invoked the fair-cross-

section principle to invalidate the use of either for-cause or peremptory

challenges to prospective jurors, or to require petit juries, as opposed to jury

panels or venires, to reflect the composition of the community at large.” Id. at

482–83 (quoting Lockhart v. McCree, 476 U.S. 162, 173 (1986)). We don’t

foreclose the possibility of other challenges to the use of a felony disqualification

rule. See, e.g., Batson, 476 U.S. at 96–98; Castaneda, 430 U.S. at 494–95; Plain

I, 898 N.W.2d at 823 n.9. We simply hold that where it doesn’t affect the jurors

who are summoned and appear for juror duty, it doesn’t implicate the fair-cross-

section requirement under the Sixth Amendment.

      Veal’s particular claim about for-cause challenges of prospective jurors

with felony convictions suffers from a further defect. Veal mistakenly claims that

people with felony convictions are “jury ineligible” and, thus, should be excluded

when calculating statistics about the pool. It’s true that if a party challenges a

prospective juror on the panel having a prior felony, the court must grant the

challenge. Iowa R. Crim. P. 2.18(5)(a). But prospective jurors with felony

convictions may—and indeed, do—serve on juries if no party challenges them.

The rule states that challenges for cause “may be made by the state or

defendant.” Id. (emphasis added). Nothing requires a party to make such a

challenge. The two African-American jurors and one white juror with prior

felonies in Veal’s pool could have served on the jury had the State not made a

challenge to remove them during voir dire. They thus were never “jury ineligible,”

making their inclusion when calculating percentages of the pool and panel
                                        13


appropriate. A rule that automatically excluded felons upon appearing for jury

service, without any requirement of a for-cause challenge by the State or other

action by the court, isn’t before us.

      Under Duren/Plain’s second prong, the defendant is required to prove that

the distinctive group’s representation in his jury pool is not “fair and reasonable”

when considered against the group’s percentage in the community. Lilly I, 930

N.W.2d at 302. As we stated in Veal I, there would be no need to examine

aggregate historical data from other jury pools if Veal couldn’t first establish on

remand any underrepresentation in his own pool. 930 N.W.2d at 329–30 n.8.

The evidence showed that Veal’s own pool and panel contained a percentage of

African-Americans that exceeded their percentage in Webster County’s jury-

eligible population, and there is no basis under the Sixth Amendment to adjust

any calculations as Veal requests based on the for-cause challenges during voir

dire. Having a fair cross section of the population in a defendant’s pool, as the

district court noted, doesn’t guarantee a racially representative jury. “Defendants

are not entitled to a jury of any particular composition.” Taylor, 419 U.S. at 538

(emphasis added).

      Veal thus has failed to show that his right to a fair cross section has been

infringed under the Sixth Amendment. Because Veal hasn’t delivered on his

burden under the second prong, which on its own is sufficient to affirm the

district court’s denial of his claim, we need not take up his arguments relating

to the third prong’s requirement to establish that the underrepresentation

results from systematic exclusion of the group in the jury-selection process.
                                        14


      C. Veal’s Claim of Underrepresentation of Hispanics. On remand, Veal

also asked the district court to rule on a separate challenge about alleged

underrepresentation and exclusion of Hispanics. The district court ruled that

Veal failed to preserve error on this claim before his trial and, in any event, such

a challenge was beyond the scope of our court’s remand order.

      Veal argues that he preserved error on a claim that Hispanics were

underrepresented when his lawyer objected to his first all-white jury pool,

stating: “[W]e are concerned about the racial composition of the jury panel. It

includes no minorities that we can determine, and I believe that it violates

Defendant’s Sixth Amendment right to a fair trial.” (Emphasis added.) After the

district court added another batch of summoned jurors to his pool (bringing the

number of prospective jurors to 153), Veal’s lawyer objected to this pool, stating:

“[I]t seems to me that we are showing that there is a systematic exclusion of

minorities, particularly African-American, in the pools over a period of time, as

required by Duren and further mandated by Plain.” Finally, Veal presented

evidence during his objection to the pool that over the past six months there

were only 35 African-American, 20 Native American, 40 Hispanic, and 24 “Other”

prospective jurors summoned for jury duty.

      Veal argues that his reference to “minorities” preserved a claim that

included the underrepresentation of Hispanics. While he acknowledges that he

focused primarily on the exclusion of African-Americans, Veal argues that his

mention of Hispanics suffices to preserve error. Veal also argues that the remand
                                         15


order wasn’t specific to African-Americans and thus supports his argument that

he is allowed to raise a claim about the exclusion of Hispanics on remand.

      But the district court, in ruling on Veal’s initial challenge to his jury pool,

never addressed any claim about Hispanic underrepresentation on Veal’s jury.

The ruling is brimming with references to arguments about African-American

underrepresentation but silent about any claims involving Hispanics. Veal’s

motion for new trial and in arrest of judgment that followed the district court’s

ruling never mentioned the exclusion of Hispanics either; it, like the court’s

ruling, focused exclusively on African-Americans. So while Veal mentioned

“minorities” and mentioned “Hispanics” one time each, the district court never

decided any Hispanic underrepresentation issue and Veal never pursued a

posttrial motion asking the court to rule on such a claim.

      What’s more, a reference to “all minorities” hardly seems sufficient to

identify a “distinctive” group in the community under the Duren/Plain analysis.

See Duren, 439 U.S. at 364. Mentioning “all minorities” and then focusing

exclusively on African-Americans fails to put the State on notice of a challenge

based on the exclusion of Hispanic jurors. And Veal’s written submission on

prior jury pools only provided a census figure for African-Americans, suggesting

again that his Sixth Amendment claim implicated only the exclusion of African-

Americans.

      When the district court doesn’t decide an issue presented to it and a party

fails to file a posttrial motion requesting a ruling on the issue, the party fails to

preserve error. Fennelly v. A-1 Mach. & Tool Co., 728 N.W.2d 163, 177 (Iowa
                                        16


2006). The district court in the initial proceedings never ruled on a claim alleging

underrepresentation of a group other than African-Americans, and our opinion

in Veal I similarly mentioned only African-Americans. We find no error in the

district court’s holding that Veal failed to preserve error on a claim of Hispanic

underrepresentation.

      III. Conclusion.

      In Veal I, we conditionally affirmed Veal’s conviction and remanded for a

determination on his fair-cross-section challenge. We now affirm the district

court’s holding on remand that Veal failed to prove a violation of his Sixth

Amendment right to an impartial jury and affirm his conviction.

      AFFIRMED.